         Case 1:20-cv-40041-DPW Document 74 Filed 12/31/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


  CEDRONE, LLC d/b/a SHAWSHEEN FIREARMS, et al.,

                 Plaintiffs,

                                 v.
                                                                CIVIL ACTION
  CHARLES DUANE BAKER, in his capacity as                       NO. 1:20-cv-40041-DPW
  GOVERNOR OF THE COMMONWEALTH OF
  MASSACHUSETTS, et al.,

                 Defendants.



                    NOTICE OF WITHDRAWAL OF APPEARANCE

        Kindly withdraw the appearance of undersigned counsel for the Defendants in this
matter. No substitution of appearance is required under Local Rule 83.5.2(c) because other
counsel with an appearance on file will continue to represent the Defendants.


                                                   Respectfully Submitted,



                                                   /s/ Gary Klein        ___
                                                   Gary Klein
                                                   Special Assistant Attorney General
                                                   Office of the Attorney General
                                                   One Ashburton Place
                                                   Boston, MA 02108
                                                   Gary.Klein@state.ma.us

                                                   December 30, 2020
         Case 1:20-cv-40041-DPW Document 74 Filed 12/31/20 Page 2 of 2




                                      Certificate of Service

       I certify that, on December 31, 2020, this document, filed through the Court’s ECF system,

has been sent electronically to registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered participants. I

further certify that this document will also be served as required by Local Rule 83.5.2(d).




                                                     /s/ Gary Klein
                                                     Special Assistant Attorney General
